Honorable Stephen W. Luelf State Senator 521 West Wade Street P. O. Box 447 Mountain Home, Arkansas 72653
Dear Senator Luelf:
This is in response to your inquiry whereby you submitted the following:
   1. Can a person who was convicted of a felony and later pardoned serve on a city council?
   2. If the answer is no and such a person is already serving on a city council, what effect with this disqualification have on city ordinances enacted or defeated during his tenure?
Article 59 of the Constitution of Arkansas provides as follows:
   No person hereafter convicted of embezzlement of public money, bribery, forgery or other infamous crime shall be eligible to the General Assembly or capable of holding any office of trust or profit in this State.
One who has become ineligible to public office by conviction of an infamous crime does not regain his eligibility by a subsequent pardon purporting to restore all civil and political rights which were lost as a result of the conviction.  Ridgeway v. Catlett,238 Ark. 323 379 S.W. 277.
If such person was otherwise qualified he would probably be a de facto officer.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.